DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-10, 13-17 and 19-20  are rejected under 35 U.S.C. 102(2)(1) as being anticipated by Menashe BARAK (BARAK) US 2017/0292537.
As per claim 1 BARAK disclose;
An actuating breathable material structure (Fig. 1F), comprising: 
a supporting main body (113 and 102a) made of a supporting matrix (Para 0031 “The retention member 113 may be in the form of a solid slab, in which case it is desirably thin (e.g., 300 μm or thinner) and highly conductive thermally; for example, the retention member 113 may be silicon, with the benders 102 and
supports 102a fabricated in accordance with a MEMS process”); 
a plurality of actuating breathable units (102); and 
a plurality of micro processing chips (Fig. 4D and para 0040 
“For n benders, the controller 118 may split a control signal into n channels for n control circuits, each control circuit associated with a bender,” and Para 0042  “controller 118 may include a frequency generator, phase delay circuitry,
and/or a computer”), wherein the plurality of actuating breathable units and the plurality of micro processing chips (Fig. 1F and para 0030) are compounded in the supporting matrix and integrally formed with the supporting matrix in one piece (Para 0045 “In one embodiment, the fan member, flexible beam and anchor are fabricated from a single material (using a MEMS fabrication process)”, ), wherein the plurality of actuating breathable units are controlled by the plurality of micro processing chips (Para 0040 and 0042) to perform gas transportation in a specific direction (Para 0043 “…generating an air flow to dissipate heat generated in the electronic device...”), and a breathing effect of the supporting main body is performed. (Para 0043 )

As per claims 7-10 BARAK disclose;
wherein the actuating breathable material structure forms at least one wearable device. (Para 006 “smart phones, tablets, lighting systems,
batteries, and other applications.”)

-wherein the wearable device is at least one selected from the group consisting of a smart phone (Para 0006 “smart phones”), a smart bracelet, a smart watch, a wearable blood pressure monitor, a wearable blood glucose meter and a smart clothing.
-the actuating breathable material structure forms at least one portable device. (Para 0006 “smart phones”)
-the portable device is at least one selected from the group consisting of a keyboard, a laptop computer and a display device. (Para 0006 “computers”)

As per claims 13-16 BARAK disclose;
-the supporting matrix is a raw material, which is a naturally occurring (Para 0008 “silicon”) and unprocessed substance.
- the supporting matrix is an intermediate material, which is a processed substrate formed after processing the raw material. (Para 0045)
- the supporting matrix is at least one selected from the group consisting of an organic material and an inorganic material. (Para 0046)
-the supporting matrix is at least one selected from the group consisting of a metal material (para 0069), a polymer material, a ceramic material (Para 0057), a composite material, a building material, an electronic material, an aviation material, an automotive material, an energy material and a biomedical material. (Para 0047 polymer and metal)

As per claims 17 and 19-20 BARAK disclose;
-the actuating breathable unit is manufactured from a micro structural material, and has a size ranging from 1 pm to 999 pm. (Para 0026 “The dimensions of
the bender array may vary, depending on the application, between a few hundred micrometers”)
- the plurality of actuating breathable units are made through a micro-electromechanical (MEMS) process, and the plurality of actuating breathable units are arranged in the supporting matrix in a parallel arrangement, a serial arrangement or a serial-and-parallel arrangement. (Para 0045 “MEMS fabrication process”)
-the plurality of actuating breathable units are made through a micro-electromechanical process (0045), and the actuating breathable material structure further comprises a plurality of power supply units embedded in the supporting matrix (Para 0045 “single material”) to output power to the plurality of actuating breathable units and the plurality of micro processing chips for driving operation, wherein the power supply unit is an energy-absorbing electric board, which converts optical energy into electrical energy for outputting, or a graphene battery. (Fig. 1 and Para 0044)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over BARAK in view of Mikko VA Suvanto (Suvanto) US 2017/0369305.
As per claim 2 BARAK disclose;
further comprising a plurality of sensors (Fig. 1A item 126 and para 0034 “one or more sensors 126”) embedded in the supporting matrix for electrical connection with the plurality of micro processing chips, wherein detection data from the plurality of sensors is accessible to the plurality of micro processing chips for transmission, the plurality of sensors detect temperature (Para 0034 “In some embodiments, the sensor 126 is a temperature sensor.”) outside the supporting matrix, and the detection data is provided to the plurality of micro processing chips, so that the plurality of actuating breathable units are controlled by the plurality of micro processing chips to perform the gas transportation in the specific direction, and the breathing effect of the supporting main body is performed. (Para 0034 “In some embodiments, the sensor 126 is a temperature
sensor. The controller 118 adjusts the power applied to the benders 102 by comparing the detected temperature to a desired temperature to ensure a cooling effect is satisfied.”)
	BARAK teaches sensor 126 can be a temperature or a flow sensor (Para 0034) but does not teach humidity sensor.
	However in analogues art Suvanto, teaches a humidity sensor in a MEMS based active cooling system package. (Para 0017 “The sensors may be such as MEMS transducers, speakers, receivers, microphones, pressure sensors, thermal sensors, optical sensors, imaging sensors, chemical sensors, gyroscopes, humidity sensors,)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine BARAK and Suvanto by incorporating the teaching of Suvanto, into the system of BARAK to use humidity. One having ordinary skill in the art would have found it motivated to use humidity sensors of Suvanto to provide control of humidity.

Regarding claims 3 and 4 BARAK further teaches
wherein each of the plurality of micro processing chips comprises a data transmission component (Para 0042 “computations and communicating…software…. IBM PC or PC clone, examiner interprets PC having display), which receives the detection data from the plurality of sensors and transmits the detection data to an external receiving device, and the external receiving device displays the detection data. (PC is capable of displaying data)
-wherein the external receiving device is a mobile communication device. (Para 0006 “cooling system for devices such as computers, smart phones, tablets, lighting systems,”)

Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over BARAK in view of Kihyun KIM (KIM) US 2017/0047769.
As per claims 11-12 BARAK teaches use of MEMS technology in various applications,
	But does not list use of MEMS in other applications.
		However in analogues art KIM teaches 
-the actuating breathable material structure forms at least one daily necessity. (Para 0047 “wearable device”)
-the daily necessity is at least one selected from the group consisting of a mask, a baby carriage, a brooch, a button, earrings, a belt, a necklace, (Para 0047) sports shoes, glasses, a smart bra, backpacks, pants and clothes. (Para 0047 “electronic clothes, an electronic bracelet, an electronic necklace,”)
	Thus, it would have been recognized by one of ordinary skill in the art that applying the known use of breathable material structure, taught by KIM to the device of BARAK would have yielded predicable results and resulted in an additional use of the structure in different fields to increase business.
	
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over BARAK in view of Joseph H. McCain (McCain) US 2006/0267167.
As per Claim 18 BARAK, disclose micro structural material, but does not disclose
-the actuating breathable unit is manufactured from a nano structural material, and has a size ranging from 1 nm to 999 nm.
	However in analogues art of MEMS structure, McCain disclose,
the actuating breathable unit is manufactured from a nano structural material, and has a size ranging from 1 nm to 999 nm.(Para 0044 “having an order of magnitude of about 1000 .mu.m or smaller, whereas nanoelectronic and other nano-scale devices have similar feature dimensions having an order of magnitude of about 1000 nm or smaller.”)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine BARAK and McCain by incorporating the teaching of McCain, into the system of BARAK to use known Nano scale material. One having ordinary skill in the art would have found it motivated to use teachings of McCain to provide small scale and compact device.

Allowable Subject Matter
Claims 5 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835